Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                PageID.446      Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 13-CR-20779-02

vs.                                                        HON. BERNARD A. FRIEDMAN

CORNELIUS DEONTA COX,

      Defendant.
_____________________________/

        OPINION AND ORDER DENYING DEFENDANT’S MOTIONS FOR
      APPOINTMENT OF COUNSEL AND FOR COMPASSIONATE RELEASE
                    AND REDUCTION OF SENTENCE

               This matter is presently before the Court on defendant’s motion for appointment

of counsel [docket entry 75] and for compassionate release and reduction of sentence [docket

entry 76]. The government has filed a response in opposition, and defendant has filed a reply.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide these motions without a hearing.

For the reasons stated below, the Court shall deny defendant’s motions.

               Defendant first argues that he is entitled to compassionate release because he has

high blood pressure and is African-American and is therefore vulnerable to infection from the

coronavirus. Def.’s Mot. at 4. Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may, if other

conditions are satisfied, reduce a defendant’s sentence if “extraordinary and compelling reasons

warrant such a reduction.” The government acknowledges that defendant has hypertension, but

it notes that he has essential hypertension, not pulmonary hypertension, and defendant concedes

that he has no “underlying respiratory problem.” Def.’s Mot. at 4. This Court has noted that

hypertension is a common medical condition shared by over 100 million Americans. See United

States v. Colbert, No. 99-80399, 2020 WL 3529533, at *2 (E.D. Mich. June 30, 2020).
Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                 PageID.447      Page 2 of 6



Defendant has provided no evidence to show that his hypertension, combined with his race, puts

him at an unacceptably high risk of complications were he to be infected by the coronavirus.

Current medical research indicates that “the link between hypertension and COVID-19 is

unclear.” See https://www.acc.org/latest-in-cardiology/articles/2020/07/06/08/15/covid-19-

and-hypertension (last visited Aug. 2, 2020). This Court has noted the uncertain link between

hypertension and susceptibility to COVID-19 complications. See United States v. Jordan, No.

09-CR-20490, 2020 WL 4016087, at *2 (E.D. Mich. July 16, 2020) (noting that “the CDC

believes that hypertension ‘might be’ a COVID-19 risk factor, but this determination is still

uncertain”). Moreover, defendant provides no information (or even any allegations) regarding

the prevalence of the coronavirus at the institution where he is incarcerated or the measures

being taken at that facility to control the spread of the virus. Defendant has therefore failed to

show that his health and safety are at serious risk. See id. (stating that “a generalized risk of

contracting COVID-19 and potentially developing the more severe symptoms is not akin to the

type of extraordinary and compelling reasons justifying compassionate release identified by the

Sentencing Commission”) (quoting United States v. Peaks, No. 16-20460, 2020 WL 2214231,

at *2 (E.D. Mich. May 7, 2020).

               Defendant also argues that he is entitled to a reduction in his sentence “because

the prior drug conviction[s] are no longer eligible predicate offense[s]” to trigger the harsh

sentence he received under the Armed Career Criminal Act or the career offender enhancement.

Def.’s Mot. at 5-6. Defendant pled guilty to three charges: conspiracy to possess with intent

to distribute and to distribute controlled substances, in violation of 21 U.S.C. § 841(a)(1)

(Count Two); felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count


                                                2
Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                PageID.448       Page 3 of 6



Five); and possession of firearms in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c) (Count Six). The factual basis for these charges was set forth in the parties’

Rule 11 Plea Agreement as follows:

                      The defendant has at least three prior convictions that are
              either crimes of violence or serious drug offenses. These include,
              but are not limited to, the following convictions out of Wayne
              County, Detroit, Michigan:

              - 03.01.04 - felony controlled substance delivery/manufacture
              - 09.30.04 - felony controlled substance delivery/manufacture
              - 03.18.05 - felony controlled substance delivery/manufacture
              - 01.19.11 - felony controlled substance delivery/manufacture

                      On or about June 5, 2013, in the city of Inkster, Michigan,
              the defendant knowingly and unlawfully possessed with the intent
              to distribute the controlled substance of heroin. Specifically,
              defendant had approximately six grams of crack cocaine packaged
              for sale.1

                     At the same time, the defendant knowingly possessed the
              following firearm:

              - Glock .40 caliber pistol, s/n CMP452

              The above-listed firearm had previously traveled in or affected
              interstate commerce. The defendant possessed the firearm in


       1
        According to the presentence investigation report (“PSR”), to which neither party
objected, defendant

              stipulated to possessing with intent to distribute 6 grams of heroin
              and 21.1 grams of “crack” cocaine. Six grams of heroin and 21.1
              grams of “crack” cocaine is equivalent to approximately 81
              kilograms of marijuana for guideline calculation purposes. In
              addition, he stipulated to maintaining a premises for the purpose
              of distributing controlled substances and possessing a stolen Glock
              .40 caliber firearm, serial number CMP452.

PSR ¶ 20.


                                               3
Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                  PageID.449      Page 4 of 6



                 furtherance of his drug trafficking crime described above.
                 Specifically, the defendant possessed the firearm in order to
                 protect himself and the drugs he distributed.

Plea Agreement ¶ 1C (footnote added). The parties agreed that defendant’s guideline range was

262 to 327 months and that defendant’s custodial sentence would not exceed the top of this

range. Id. ¶¶ 2B, 3A. Defendant’s sentence on Counts Two and Five, which were grouped

together for purposes of calculating the guidelines because they “involv[ed] substantially the

same harm,” PSR ¶ 26, was enhanced because defendant had three or more prior felony drug

convictions. This caused him to be sentenced as an armed career criminal under 18 U.S.C. §

924(e)(1), requiring the Court to impose a minimum 15-year (180-month) sentence. The

statutory maximum sentences for Counts Two and Five are 20 years and life, respectively. See

PSR ¶ 71. Count Six carries a mandatory minimum sentence of 5 years and a maximum of 40

years. See id.

                 The Court sentenced defendant on Counts Two and Five to two 240-month prison

terms, to be served concurrently with each other; and on Count Six to a 60-month prison term,

to be served consecutively to sentence on Counts Two and Five. This 300-month sentence was

slightly above the mid-point of the guideline range to which the parties agreed.2

                 Defendant asserts that he is eligible for relief under the First Step Act “because

the prior drug conviction[s] are no longer eligible predicate offense[s] to invoke either of those

enhancement penalties.” Def.’s Mot. at 6. The Court disagrees. The armed career criminal


       2
        As the probation officer pointed out, the 262-327 month range correctly applied only
to Counts Two and Five. See PSR ¶ 98. As Count Six must be sentenced separately,
defendant’s “aggregate guideline range is 322 to 387 months.” Id. By this calculation, the
Court sentenced defendant to nearly two years below the bottom of his guideline range. As
noted, neither party filed any objections to the PSR.

                                                 4
Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                  PageID.450       Page 5 of 6



enhancement is triggered when a defendant “who violates section 922(g) of this title . . . has

three previous convictions by any court referred to in section 922(g)(1) of this title for a violent

felony or a serious drug offense, or both, committed on occasions different from one another.”

18 U.S.C. § 924(e)(1). Defendant violated § 922(g)(1) by pleading guilty to being a felon in

possession of a firearm, as alleged in Count Five. His prior state-court felony drug convictions

are listed in the indictment under this count and in ¶ 1C of the plea agreement. Such a

conviction qualifies as “serious drug offense” under § 924(e)(1) if it “involv[es] manufacturing,

distributing, or possessing with intent to manufacture or distribute, a controlled substance (as

defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)), for which a maximum

term of imprisonment of ten years or more is prescribed by law.” Section 924(e)(2)(A)(ii).

               Defendant does not develop this argument, and it appears to have no merit. The

indictment and plea agreement list four state-court felony drug convictions. The PSR provides

detailed information about three state-court felony drug convictions dated 9-30-04 (defendant

sentenced to four months to ten years), 3-18-05 (defendant sentenced to one to forty years), and

1-19-11 (defendant sentenced to two to twenty years). See PSR ¶¶ 44, 45, 47. Defendant does

not explain how these three convictions no longer quality as predicates for the armed career

criminal sentencing enhancement. As defendant was sentenced to ten years or more on each

conviction, each meets the statutory definition of a serious drug offense.

               For these reasons, the Court concludes that defendant has failed to show that the

Court should release him under § 3582(c)(1)(A)(i) or reduce his sentence under the First Step

Act. Accordingly,




                                                 5
Case 2:13-cr-20779-BAF-DRG ECF No. 84 filed 08/10/20                           PageID.451        Page 6 of 6



                 IT IS ORDERED that defendant’s motion for compassionate release and reduction

of sentence is denied.



                 IT IS FURTHER ORDERED that defendant’s motion for appointment of counsel

is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: August 10, 2020                              Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 10, 2020.

 Cornelius Deonta Cox, #49300039                     s/Johnetta M. Curry-Williams
 Greenville Federal Correctional Institution         Case Manager
 Inmate Mail/Parcels
 P.O. BOX 6000
 GREENVILLE, IL 62246




                                                       6
